DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Response to Amendment
This office action is in response to amendments filed on 03/28/2022 and TD filed on and approved on 04/11/2022.
Allowable Subject Matter
Claims 10-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a method of operating instances of an online game comprising connecting a client application with a user to a first game instance of a first game server and in response to the ending of the first instance session assigning the user to a second instance.  Assign for the user a respective weight to each seat position of the second game instance according to a predetermined position sequence wherein each weight is a bias towards placement of the user for a particular seat (order in a card game) wherein for a seat position occupied in a first instance the corresponding weight indicates a reduced bias towards placement of the user in that seat occupied in a prior session.  Connecting a user to the second instance and placing the user accordingly.  The closest prior art of record, Davidson et al. (US Pub. No. 2011/0177863 A1) teaches a gaming method of assigning a player to a first instance of an online game and upon detecting the halting of the first instance assigning a player to a second instance including the seat of the player in the second instance of the game.  The seat based on prior hands.  However, Davison does not teach, make obvious, or anticipated all the features above when taken as a combination.  Specifically the method of weighting seat for a user is different than found in Davidson nor is it an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        4/25/2022